PER CURIAM.
Affirmed. See State v. Marshall, 476 So.2d 150 (Fla.1985); Lusk v. State, 446 So.2d 1038 (Fla.1984); and McCray v. State, 416 So.2d 804 (Fla.1982). As we recently did in Ciccarelli v. State, 508 So.2d 52 (Fla. 4th DCA 1987), we certify the following as a question of great public importance:
IS IT NECESSARY, IN EVALUATING AN ASSERTION OF HARMLESS ERROR IN A CRIMINAL APPEAL, THAT EACH APPELLATE JUDGE INDEPENDENTLY READ THE COMPLETE TRIAL RECORD?
*52HERSEY, C.J., concurs in result only.
ANSTEAD and STONE, JJ., concur.